Case 2:16-cv-00622-SPC-MRM Document 50 Filed 09/17/20 Page 1 of 2 PagelD 186

FILED

IN THE UNITED STATES DISTRICT COURT

  

FOR THE MIDDLE DISTRICT OF FLORIDA 2929 SEP 17) AM 31
FORT MYERS DIVISION sox ug CUSERICT OBURT
UNITED STATES OF AMERICA, -
STATE OF FLORIDA, and STATE
OF MARYLAND, ex rel., JAMIE
WILLIAMS,
Plaintiffs,
VS. Case: 2:16-cv-622-FtM-99MRM
SAVN ADMINISTRATIVE SERVICES.
INC.. ADVANCED IMAGING OF PORT
CHARLOTTE, LLC: SRA VENTURES, INC.
d/ibla WESTCOAST RADIOLOGY:
CRYSTAL CLEAR IMAGING, LTD.: FILED IN CAMERA
BALTIMORE SUBURBAN HEALTH, LLC: AND UNDER SEAL

M-SQUARED DIAGNOSTICS, LLC d/b/a
NEXT GENERATION MRI, and NEENA
KENWAR,

Defendants.
if

 

ORDER

This matter comes before the Court on the Government's Notice of Intervention
for the Purpose of the Settlement of Claims Against Certain Defendants, and
Declination as to Certain Defendants filed on September 14, 2020.

Under the False Claims Act, 31 U.S.C. § 3730(b)(4), the Government notifies
the Court of its decision to intervene against Defendant Advanced Imaging of Port
Charlotte, LLC (“Advanced Imaging”) with respect to the Covered Conduct defined in the
Settlement Agreement entered into between, among others, Advanced Imaging, Relator
Jamie Williams, and the United States on September 14, 2020. But the United States
will not intervene against the remaining named defendants: SAVN Administrative

Services, Inc., Advanced Imaging of Port Charlotte, LLC, SRA Ventures, Inc. d/b/a

(S-Se
Case 2:16-cv-00622-SPC-MRM Document 50 Filed 09/17/20 Page 2 of 2 PagelD 187

Westcoast Radiology, Crystal Clear Imaging, LTD., Baltimore Suburban Health, LLC, M-
Squared Diagnostics, LLC d/b/a Next Generation MRI, and Neena Kenwar. As to the
remaining Defendants, the Government makes the following requests going forward:
(1) it be served with all future pleadings, orders, and notices of appeal filed; and (2) the
Court lift the seal on the Complaint, the Government's Notice, and any order issued
as aresult of the Notice.

After considering the applicable law and record, the Court grants the

Government's requests.

Accordingly, it is now ORDERED:

1. The Government's Notice of Intervention for the Purpose of the Settlement
of Claims Against Certain Defendants, and Declination as to Certain
Defendants is GRANTED.

2. The Clerk is DIRECTED to serve copies of all future pleadings, orders, and
notices of appeal filed in this case on the Government.

3. The Clerk is DIRECTED to lift the seal on the Complaint, the
Government's Notice, and this Order. All other papers filed inthis action must
remain under seal.

DONE and ORDERED in Fort Myers, Florida this 16th day of September

2020.

SHERI POLSTERCHAPPELL— |
UNITED STATES DISTRICT JUDGE

 

Copies: David Sullivan, AUSA
2110 First Street, Suite 3-137
Fort Myers, FL 33901
